DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 08/16/2022. Claims 1,3, 5-9, 11-15, 17-18, and 20-26 are pending of which claims 1,9,12, 17, 18, 20-22 are amended, claim 23-26 new. 
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Claims recite dependence on a cancelled claim 16.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3, 5-9, 11-15, 17-18, 20-22 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,756,957. Although the claims at issue are not identical, they are not patentably distinct from each other because claims recite a broader variant of claims in the 957’. See table below.
16/889,550
US 10,756,957
1. (Currently Amended) A method performed by one or more electronic devices, the method comprising: 

identifying, by the one or more electronic devices, a notification for presentation to a user; 






identifying, by the one or more electronic devices, (i) a task for the user to perform in response to receiving the notification, the action task being associated with the notification and (ii) a condition of an environment of the user that is needed for the user to be able to perform the task; 

receiving, by the one or more electronic devices, context data generated using sensor data from one or more devices associated with the user, the context data indicating a current context of the user, wherein the context data indicates a current activity of the user and a location of the user; 



























using, by the one or more electronic devices, the context data to evaluate readiness of the user to understand and act on the notification, the evaluation including: an 




	


evaluating, based on the context data, (i) whether the user is mentally receptive to receive the information in the notification and 




(ii) whether the current activity of the user would limit the ability of the user to understand the notification; 



and evaluating, based on the context data, (i) whether context data indicates a situation that matches a predetermined pattern or satisfies a set of criteria in which the user is accessible to receive a notification 



and (ii) determining whether the context data indicates that the current context of the user provides the condition of the environment that is needed for the user to be able to perform the task; 



and based on the evaluation of the ability of the user to perform the task, customizing, by the one or more electronic devices, a manner of providing of the notification by the one or more devices associated with the user.
1. A notification network providing improved efficiency of notification to a user, the network comprising: 

a plurality of devices associated with the user; an server processor, being part of a content aware notification delivery (CAND) system, the server processor including instructions on a non-transitory computer medium,



: the server processor determining physical accessibility of the user by a first comparing of current data from the plurality of devices in the network against known data in the database relating to the user's physical accessibility, 

and the first comparing including determining if respective values of first current data, of the current data, when aggregated, with each respective value of the first current data being weighted, satisfies first window criteria; the server processor mapping a plurality of cognitive data parameters from the database of known data about the user; the server processor identifying a set of cognitive patterns from the mapping of the plurality of cognitive data parameters, wherein the set of cognitive patterns are indicative of the user being cognitively aware and ready to act on at least one notification; the server processor determining a set of observed data from the plurality of devices matches at least one identified cognitive pattern from the mapping to create a second window criteria; and the server processor generating and sending instructions, constituted by generating instruction data and sending the instruction data in a signal, to the notification system for the notification manager to select a notification from a notification queue of prioritized notifications, the selected notification being selected based on the following conditions: 

(1) the server processor performs processing to determine the selected notification should be transmitted to the user;


 

, wherein the set of cognitive patterns are indicative of the user being cognitively aware and ready to act on at least one notification; the server processor determining a set of observed data from the plurality of devices matches at least one identified cognitive pattern from the mapping to create a second window criteria



(3) the server processor performs processing to determine the user is cognitively accessible based on whether the second window criteria is satisfied



(2) the server processor performs processing to determine the user is physically accessible based on whether the first window criteria is satisfied


(5) the server processor performs processing to determine which is the best device to send the notification from plurality of devices;





(4) the server processor performs processing to determine it is the right time to send the notification; and 





and the delivery manager transmitting the selected notification to the best device through the communication portion.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9,11, 13, 14, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis 2017/0347971, and further in view of Sohn US 2017/0235879.
Regarding claims 1, 20 and 21, Davis teaches a method, system and CRM comprising instruction that are performed by one or more electronic devices, the method comprising: identifying, by the one or more electronic devices, a notification for presentation to a user;
["In systems and methods according to present principles, the user is enabled to build trust that the system will only alert on notifications optimized or effective for the user. The estimating or predicting a cognitive awareness of the user may include determining if the identified current or future diabetic state warranting attention includes an atypical glucose trace. The atypical glucose trace may include an atypical pattern or an atypical glucose response. ", ¶23]

identifying, by the one or more electronic devices, (i)a task for the user to perform in response to receiving the notification, the task being associated with the notification.
[" The estimating or predicting a cognitive awareness of the user may include determining if the user has previously treated a like identified diabetic state warranting attention by taking an action without a user prompt. The action may be dosing of a medicament, eating a meal or exercising. The estimating or predicting a cognitive awareness of the user may include determining if the user has entered meal or bolus data, or has requested a bolus calculation. The estimating or predicting a cognitive awareness of the user may include determining if user behavior is consistent with cognitive awareness. The estimating or predicting a cognitive awareness of the user may include receiving user input and basing the estimating or predicting at least in part on the received input. The estimating or predicting a cognitive awareness of the user may include analyzing historic data of glucose values of the user versus time. ¶24]

And (ii) a condition of an environment of the user that is needed for the user to perform the task
[" Contextual information can include user location, such as determined by a GPS, WiFi, or the location of sharers and followers. The same may relate to a person's biology, location, sensing surroundings (e.g., light, sound level), environmental data (e.g., weather, temperature, humidity, barometric pressure). ", ¶140]

receiving, by the one or more electronic devices, context data generated using sensor data from one or more devices associated with the user, the context data indicating a current activity of the user(sensor data provides real time i.e. current  information of the circumstance of the user including location and behaviors, ¶s23, 26), 
["In systems and methods according to present principles, the user is enabled to build trust that the system will only alert on notifications optimized or effective for the user. The estimating or predicting a cognitive awareness of the user may include determining if the identified current or future diabetic state warranting attention includes an atypical glucose trace. The atypical glucose trace may include an atypical pattern or an atypical glucose response. ", ¶23]
[“The estimating or predicting a cognitive awareness of the user may be based at least partially on real-time data, and where the real-time data may include one or more of the following: data associated with a GPS application in the monitoring device, data associated with an accelerometer in the monitoring device, data associated with behavioral or contextual information, data associated with a location of a follower of the user , data associated with a metabolic rate of the user, data associated with a glycemic urgency index of the user, heart rate data , sweat content data , data associated with a wearable sensor of the user , insulin data , or a combination of these.”, ¶26]

wherein the context data indicates current activity of the user and a location of the user(sensor data provides real time i.e. current  information of the circumstance of the user including location and behaviors, ¶26, 85),  
[“The estimating or predicting a cognitive awareness of the user may be based at least partially on real-time data, and where the real-time data may include one or more of the following: data associated with a GPS application in the monitoring device, data associated with an accelerometer in the monitoring device, data associated with behavioral or contextual information, data associated with a location of a follower of the user , data associated with a metabolic rate of the user, data associated with a glycemic urgency index of the user, heart rate data , sweat content data , data associated with a wearable sensor of the user , insulin data , or a combination of these.”, ¶26]
["Lifestyle factors (also termed "lifestyle context") may be related to certain quantities that are physiological, e.g., insulin sensitivity, but may also be related to more external parameters, such as sleep sensitivity, meal sensitivity, exercise sensitivity, and so on. In other words, lifestyle factors are generally quantitatively determinable, but in most cases are not directly measured by a sensor. ", ¶85]

using, by the one or more electronic devices, the context data to evaluate readiness of the user to understand and act on the notification, the evaluation including; 
[“The estimating or predicting a cognitive awareness of the user may include recognizing one or more individualized patterns associated with the user. The individualized pattern may correspond to an envelope of characteristic analyte concentration signal traces occurring before or after an event. The event may be associated with a meal, exercise, or sleep. The determination may be that the user is cognitively unaware if a current signal trace falls outside the envelope of characteristic analyte concentration signal traces.”, ¶27]


evaluating, based on the context data, (i) whether the user is mentally receptive to receive the information in the notification(user activity tracked which may indicate user on vacation  or exercising  and not receptive i.e unaware diabetic condition, ¶105,144) and (ii) whether the current activity of the user would limit the ability of the user to understand the notification(user is sleeping an thus can not perform task, ¶142); 
 ["Behavior/context data may be used in the system's prediction or estimation of user cognitive awareness as the same may indicate a knowledge of the user about their diabetic state. As one extreme, context GPS data may indicate the user is in their physician's office, and thus imply significant user cognitive awareness. At another extreme, behavior data may indicate sleep by way of accelerometer data, thus indicating significant cognitive unawareness. During such times, alerts and alarms may be appropriately modified, e.g., automatically enabled or disabled. For example, if a sleep state is determined, the alerting/alarming system may enter a “night mode” or “sleeping mode” that is more conservative about glucose, and more aggressive with low alarms. Such may then adjust system behavior, including alerting/alarming, and may further adjust target ranges dynamically, significantly enhancing convenience to the user. For example, in such a night mode, the target range may adjust the alarm for hypoglycemia to be more aggressive, e.g., somewhat higher, than in a “day mode”. Instigating or initiating these modes may programmatically transform the monitoring device such that its processing occurs in a different fashion than before, enhancing efficiency of the computing device.", ¶142]
[“In systems and methods according to present principles, however, past data, as well as current real-time data corresponding to glucose responses to events such as exercising or eating, may be leveraged via machine learning to identify a typical response for users. When the user is having a typical response, the system may suppress the issuance of an alert or the system may never generate the alert in the first place.”, ¶105]
[" For example, a high outside temperature coupled with low stress and high caloric intake may be determined by the system to be consistent with the user being on a vacation, which may in some individuals indicate a lessened attention to diabetic state. In this case, the system may determine that a user is likely to be not cognitively aware of the diabetic state warranting attention, and thus that a smart alert should be generated.", ¶144]

and evaluating, based on the context data, (i) whether context data indicates a situation that matches a predetermined pattern(pattern of physiological response made be determined respective to the need for notification/alert, ¶s109, ¶125) or satisfies a set of criteria in which the user is accessible to receive a notification

[“Individual inputs are described below, and the same may include data received as measured by signals, calibrated data, data from a user interface of a monitoring device (including dedicated devices and smart phones/watches), e.g., data about keystrokes, taps, frequency of interaction, apps used, and so on. Here it is noted that the mechanics of the estimation or prediction of cognitive awareness, i.e., how the smart alerts functionality is performed, can generally include comparison to a criterion (step 34). For example, a criterion may include a known pattern, and a glucose trace, e.g., a physiological response corresponding to a diabetic state warranting attention, may be compared to the known pattern (criterion) in the determination of whether the physiological response is typical. For example, a similarity may be gauged in shape, rise slope/time, duration, time of day, day of week, and so on.”,  ¶109]
[“As noted above, pattern data may be employed in the determination of user cognition of diabetic states because if a user has a pattern of a certain physiological response, it can be inferred that upon the recurrence of such a physiological response, the user will recognize the pattern and take appropriate action. In other words, the user can be assumed to be cognizant of patterns experienced before, raising the estimation or prediction of user cognitive awareness. And further as noted above, the recurrence of a pattern may be determined by storage and analysis of prior data, particularly those identified as patterns (but not necessarily patterns), and comparison of the same to a currently measured (occurring) glucose trace to determine if the currently occurring glucose trace has curve or signature characteristics similar to those identified before.”, ¶125]
and based on the evaluation of the ability of the user to perform the action, customizing, by the one or more electronic devices, a manner of providing of the notification by the one or more devices associated with the user.
[" A particular benefit of this implementation is that the user is not being informed simply that their glucose is out of range or will soon be out of range, but rather the user is being informed of additional information, i.e., that their glucose response is not typical for them. That is, based on the determined or obtained data, a unique and customized smart alert notification is portrayed on a user interface rendered on a display or screen, displaying data of a type that has not been displayed before and further has not even been calculated before. Such notification allows the user to take additional precautions, unknown using the technology of prior systems, to manage and treat this more unique scenario. ", ¶107]

Davis teaches contextual data including environmental data(temperature etc) and interaction data but does not teach determination of environmental as whether such environmental context is with respect to a location of a user with respect to a device(¶140 teaches  detecting frequency of touching a monitoring device but not whether the device is nearby to the user as one of the triggers to sending a notification to perform a task).  
[" Contextual information can include user location, such as determined by a GPS, WiFi, or the location of sharers and followers. The same may relate to a person's biology, location, sensing surroundings (e.g., light, sound level), environmental data (e.g., weather, temperature, humidity, barometric pressure). The inputs may be received via a peer-to-peer or a mesh network via machine-to-machine communication. Context information can include daily routine information (which may change especially from weekdays to weekends) from a calendaring application. Context information can include a frequency of touching or grabbing the monitoring device, even if not interacted with, based on a sensed motion of the device, e.g., from an in-device accelerometer and/or application.", ¶140]

Thus Davis does not teach (ii) whether the current context of the user provides the condition of the environment that is needed for the user to be able to perform the task. Sohn teaches in the analogous area of medical monitoring and notification. Sohn teaches (ii) whether the current context of the user provides the condition of the environment that is needed for the user to be able to perform the task. Sohn teaches in the analogous area of medical monitoring and notification(determine an user’s location with respect to a bathroom where weighing device is¶s187,190) .
["FIG. 12 illustrates an example of providing the menu 412 through which the camera preview execution command is input when a message m3 is displayed through the notification menu 400 to instruct the user to measure health data.:, ¶187]

["The controller 180 can notify the user of health data measurement when the user arrives at a bathroom or arrives home according to a selected item. The controller 180 can determine whether the user arrives at the bathroom or home using a position tracking function. Here, notified places such as the bathroom and home may be previously registered by the user. For example, the user can register a place where the specific health data measurement device 200′ is located such that notification of measurement of corresponding health data can be displayed when the user arrives at the registered place.", ¶190]
	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with determination that a user is nearby a measurement/monitoring device before sending a notification message as taught by Sohn. The reason for this modification would be to send a notification while the device is near the user so that the notification is not missed.
Regarding claim 3, Davis teaches wherein the task associated with the notification is for the user to provide a response to the notification.
[" The user could be prompted to acknowledge the alert by depressing a button selected from a convenient and easy-to-understand user interface. Buttons may be provided such as "THANK YOU" or "GO AWAY". Responses such as these can allow the user to rapidly acknowledge the alert and yet still be transformed into highly useful data for future calculations in smart alerts functionality.", ¶117]

Regarding claim 5, Davis teaches wherein the context data further indicates a location of the user, and wherein evaluating the ability of the user to perform the task is further based on the location of the user(environmental data of the location of a user used to trigger notifications).
[" Contextual information can include user location, such as determined by a GPS, WiFi, or the location of sharers and followers. The same may relate to a person's biology, location, sensing surroundings (e.g., light, sound level), environmental data (e.g., weather, temperature, humidity, barometric pressure). The inputs may be received via a peer-to-peer or a mesh network via machine-to-machine communication. Context information can include daily routine information (which may change especially from weekdays to weekends) from a calendaring application. Context information can include a frequency of touching or grabbing the monitoring device, even if not interacted with, based on a sensed motion of the device, e.g., from an in-device accelerometer and/or application. ", ¶140]

Regarding claim 8, Davis teaches wherein the context data indicates the activity of the user, including a current task being performed by the user.
["Other such indicators may include data from a GPS app, e.g., to determine likely food-intake-related glucose changes as may occur at frequented restaurants, changes in activity as determined by accelerometer data for exercise related effects on CGM, and so on. In this way patterns may be (machine) learned about responses closest in "time proximity" to a meal, or to nighttime, or on "geographic proximity", e.g., how far a user is from home or a source of food, and so on. ", ¶132]

Regarding claim 9, Davis teaches wherein the context data indicates the physiological state of the user, including at least one of the user's breathing rate, heart rate, pulse rate, blood pressure, temperature, blood oxygen saturation, or weight.
["data associated with a GPS application in the monitoring device, data associated with an accelerometer in the monitoring device, data associated with behavioral or contextual information, data associated with a location of a follower of the user , data associated with a metabolic rate of the user, data associated with a glycemic urgency index of the user, heart rate data , sweat content data , data associated with a wearable sensor of the user , insulin data , or a combination of these. ", ¶26]

Regarding claim 11, Davis teaches wherein the one or more electronic devices comprise a server system; and wherein the method comprises providing, by the server system, the notification to a client device for presentation of the notification.
[" Certain exemplary aspects are shown in FIG. 1. In the figure, a system 50 is illustrated in which a patient 102 wears a sensor 10, and the sensor transmits measurements using sensor electronics 12. The sensor electronics may transmit data corresponding to analyte measurements to a smart device 18, e.g., a smart phone and/or smart watch, to a dedicated receiver 16, or to other devices, e.g., laptops, insulin delivery devices or other computing environments. Currently measured data, historical data, analysis, and so on, may be transmitted to a server 115 and/or a follower device 114'. Such data may also be transmitted to a healthcare professional (HCP) device 117. More detailed aspects of the sensor itself and sensor electronics are described below with respect to FIGS. 45 and 46. ", ¶94]

Regarding claim 13, Davis teaches wherein customizing the manner of providing the notification comprises: in response to determining that the user is not able to perform the task in the current context, postponing the notification or generating a notification with a different message.
["Non-transitory computer readable medium 51: An embodiment of any of non-transitory computer readable media 1-50, wherein if the result of the estimating or predicting is that the user is not cognitively aware of the diabetic state warranting attention, then alerting the user with the user prompt after a delay based not on a time duration but on an individualized pattern learned by the monitoring device. ", ¶311]

Regarding claim 14, Davis teaches, wherein customizing the manner of providing the notification comprises selecting, based on the context data, a device to present the notification to the user, the device being selected from among multiple devices associated with the user.
["Such wearable devices may also allow the possibility of configuring smart alerts functionality to render a tactile display, providing significant privacy and discretion in social situations, and usefulness in, e.g., sleep. The smart alerts functionality may be configured to, if a wearable with a tactile display is detected, first provide the alert on the wearable, followed by alerting on other devices, e.g., smart phones, if the alert or alarm on the wearable is ignored. ", ¶215]

Regarding claim 17, Davis teaches wherein evaluating whether the user is mentally receptive to receive the information in the notification comprises evaluating a mood of the user or a stress level of the user.
["Other inputs to the estimation or prediction of cognitive awareness algorithm which constitute context/behavioral data may include certain data types referenced elsewhere, such as exercise information from a fitness bike or the like, glucose sensor information from a blood glucose (BG) meter or CGM, insulin delivery amounts from insulin delivery devices, insulin on board calculations for the device, and other device-provided or calculated information. Other context/behavioral data inputs may include: hydration level, heart rate, target heart rate, internal temperature, outside temperature, outside humidity, analytes in the body, hydration inputs, power output (cycling), perspiration rate, cadence, and adrenaline level, stress, sickness/illness, metabolic/caloric burn rate, fat breakdown rate, current weight, BMI, desired weight, target calories per day (consumed), target calories per day (expanded), location, favorite foods, and level of exertion. ", ¶143]

Regarding claim 18, Davis teaches wherein evaluating the current activity of the user would limit the ability of the user to understand the notification determining a current capacity for receiving information(user is asleep) and a level of capacity being used in activities of the user(user is stressed and not receptive/unaware).
["Contextual and behavioral information is data that generally corresponds to how a patient uses their mobile device / monitoring app, and thus gives context to certain data determined by the device. Behavior input information may be obtained via the system and can include an amount of interaction, glucose alerts/alarms states, sensor data, number of screen hits, alarm analysis, events (e.g., characteristics associated with the user's response, time to response, glycemic control associated with the response, user feedback associated with the alarm, acknowledgment of alerts or alarms, not acknowledging alerts/alarms within X minutes, time to acknowledgment of alerts/alarms, time of alert state, and so on), diabetes management data (e.g., CGM data, insulin pump data insulin sensitivity, patterns, activity data, caloric data),data about fatty acids, heart rate during exercise, IgG-anti gliadin, stress levels (sweat/perspiration) from a skin patch sensor, free amino acids, troponin, ketones, adiponectin, perspiration, body temperature, user feedback, and the like. The inputs may be provided by a sensor in data communication with the monitoring device. In some implementations, the information may be obtained through an intermediary such as a remote data storage. User data noted above in connection with the user interaction is an example of behavioral data.", ¶139]

Regarding claim 22, Sohn teaches wherein the task involves performing a measurement using a measurement device; wherein the context data comprises data indicating a location of a client device of the user(determine an user’s location with respect to a bathroom where weighing device is¶s187,190) 
wherein using the context data to evaluate an ability of the user to perform the task comprises determining that the user is away from a location where the measurement device is located(user send a initial notification to check BP, re-notification is delayed until user reaches bathroom or approach a particular place where the measurement device is, ¶s190, 192) 
and wherein customizing the manner of providing of the notification comprises delaying providing the notification until detecting that the user is at the location where the measurement device is located(user send a initial notification to check BP, re-notification is delayed until user reaches bathroom or approach a particular place where the measurement device is, ¶s190, 192)
["FIG. 12 illustrates an example of providing the menu 412 through which the camera preview execution command is input when a message m3 is displayed through the notification menu 400 to instruct the user to measure health data.:, ¶187]

["The controller 180 can notify the user of health data measurement when the user arrives at a bathroom or arrives home according to a selected item. The controller 180 can determine whether the user arrives at the bathroom or home using a position tracking function. Here, notified places such as the bathroom and home may be previously registered by the user. For example, the user can register a place where the specific health data measurement device 200′ is located such that notification of measurement of corresponding health data can be displayed when the user arrives at the registered place.", ¶190]
["The controller 180 can store information about the place where the health data measurement device 200′ is located, which has been registered by the user, and display the notification menu 400 to instruct the user to measure health data, upon determining that the user approaches the place. The controller 180 may be provided with the information about the place where the health data measurement device 200′ is located from an external server or may enable the user to register the information and store the information.", ¶192]

Regarding claim 23, Sohn teaches performing  by the one or more electronic devices, a check of status of the measuring device to determine readiness of the measuring device to be used in the task; and wherein the manner of providing of the notification is customized based on the determined readiness of the measuring device to be used in the task determine an user’s location with respect to a bathroom where weighing device is¶s187,190) .
["FIG. 12 illustrates an example of providing the menu 412 through which the camera preview execution command is input when a message m3 is displayed through the notification menu 400 to instruct the user to measure health data.:, ¶187]

["The controller 180 can notify the user of health data measurement when the user arrives at a bathroom or arrives home according to a selected item. The controller 180 can determine whether the user arrives at the bathroom or home using a position tracking function. Here, notified places such as the bathroom and home may be previously registered by the user. For example, the user can register a place where the specific health data measurement device 200′ is located such that notification of measurement of corresponding health data can be displayed when the user arrives at the registered place.", ¶190]


Regarding claim 24, Davis teaches comprising storing data indicating known patterns in which the user has previously been accessible to receive and act on a notification; wherein evaluating whether the context data indicates a situation that matches a predetermined pattern or satisfies a set of criteria in which the user is accessible to receive a notification comprises determining whether the context data indicates a pattern that matches one of the known patterns indicated in the stored data(pattern of physiological response made be determined respective to the need for notification/alert, ¶s109, ¶125).
[“Individual inputs are described below, and the same may include data received as measured by signals, calibrated data, data from a user interface of a monitoring device (including dedicated devices and smart phones/watches), e.g., data about keystrokes, taps, frequency of interaction, apps used, and so on. Here it is noted that the mechanics of the estimation or prediction of cognitive awareness, i.e., how the smart alerts functionality is performed, can generally include comparison to a criterion (step 34). For example, a criterion may include a known pattern, and a glucose trace, e.g., a physiological response corresponding to a diabetic state warranting attention, may be compared to the known pattern (criterion) in the determination of whether the physiological response is typical. For example, a similarity may be gauged in shape, rise slope/time, duration, time of day, day of week, and so on.”,  ¶109]
[“As noted above, pattern data may be employed in the determination of user cognition of diabetic states because if a user has a pattern of a certain physiological response, it can be inferred that upon the recurrence of such a physiological response, the user will recognize the pattern and take appropriate action. In other words, the user can be assumed to be cognizant of patterns experienced before, raising the estimation or prediction of user cognitive awareness. And further as noted above, the recurrence of a pattern may be determined by storage and analysis of prior data, particularly those identified as patterns (but not necessarily patterns), and comparison of the same to a currently measured (occurring) glucose trace to determine if the currently occurring glucose trace has curve or signature characteristics similar to those identified before.”, ¶125]



Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Sohn as applied to claim 1 above, and further in view of Dotan-Cohen US 2017/0034649.
Regarding claim 6, Davis does not teach wherein the context data includes calendar data indicating appointments for the user, and wherein evaluating the ability to perform the action is further based on the calendar data. Dotan-Cohen in the same field of endeavor regards a system for controlling notification sent to recipients. Dotan-Cohen teaches wherein the context data includes calendar data indicating appointments for the user, and wherein evaluating the ability of the user to perform the task is further based on the calendar data.
[“It may be appreciated that, in some aspects, a wide variety of information, such as temporal information and/or locational information, may be evaluated to identify sensor data and/or supplement sensor data (e.g., a user's primary calendar may be used to identify conflicts and/or verify activities derived from sensor data; sensor data may be evaluated against real-time data, such as traffic information, weather, or supplemental information, which may include information from the user's social media accounts, family or friends' social media accounts, e-mail, news, and other user data (e.g., crowdsourced data)). In this way, the complementary calendar may be constructed with one or more entries derived from sensor data (e.g., automatically generated entries based upon inferred activities). In an aspect, a complementary calendar may be merged with one or more calendars (e.g., the user's primary calendar, a family calendar, a social network calendar, etc.) to create a shadow calendar comprising at least some of the complementary calendar (e.g., automatically generated entries derived/inferred from sensor data) and at least some of the one or more calendars (e.g., user entries populated within the primary calendar by the user). User availability for scheduling notifications (or otherwise providing an information item) may then be determined based on the calendar information.” ¶77]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with use of calendar information to determine how and when to send notifications as taught by Dotan-Cohen. The reason for this modification would be to improve the effectiveness of notification by limiting notifications at time when the recipient is busy or other cognitively unavailable.
Regarding claim 7, Davis does not teach wherein the context data includes communication data indicating calls or messages involving the user, and wherein evaluating the ability to perform the action is further based on the communication data. Dotan-Cohen in the same field of endeavor regards a system for controlling notification sent to recipients. Dotan-Cohen teaches wherein the context data includes communication data indicating calls or messages involving the user, and wherein evaluating the ability of the user to perform the task is further based on the communication data.
["Upon determining a present level of availability, the technology described herein can take several different actions. The actions include generating a normal notification for a newly received communication, generating an alternative notification for a newly received communication, generating no notification for a newly received communication, communicating an automated "not available" message to the originator of a newly received communication, transcribing the newly received communication into a different mode the user is available to receive, and notifying the originator when the user is next going to be available to receive the newly received communication. For example, the sender of a text message could receive an automated response indicating that the user is presently unavailable to review text messages but could receive a phone call. In another aspect, the user may not be able to receive a phone call, in which case the phone call could be answered by the computing device. The computing device could let the caller know through an audible message that the user is not available to receive a phone call but could receive a text message. Further, the automated answering service could transcribe a voicemail and automatically communicate the voicemail content to the user as a text message. ",¶6]

	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis with use of calendar information to determine how and when to send notifications as taught by Dotan-Cohen. The reason for this modification would be to improve the effectiveness of notification by determining which method of communication the user is engaged and customize the notification in response.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis/Sohn as applied to claim 1 above, and further in view of Jennewine US 2018/0055363 and DeLuca US 2019/0082416.
Regarding claim 12,Davis teaches taking device measurements to monitor a user but does not teach notification wherein the task associated with the notification comprises performing a measurement using a measuring device. Jennewine in the same field of endeavor with respect to system and methods for generating medical notifications. Jennewine teaches wherein the task associated with the notification comprises performing a measurement using a measuring device,
[“In accordance with the various embodiments of the present invention, there are provided methods and system for notification of patient parameters and physiological states to prompt the user to take proactive measures such as additional capillary blood glucose testing, consumption of snacks, and/or other diabetes management related alerts to the patient prior to the onset of the relevant condition such that the patients may better control the glucose levels during the course of the day when using an insulin infusion pump. In addition, system and methods in accordance with the present inventions include data analysis of the patient's glucose levels over extended periods of time to generate notification to the patients to inform them of the analysis results so as to provide additional motivation or incentive to improve upon the existing glucose management.”, ¶6]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Davis/Sohn with notification that triggers actions such as taking of additional measurements as taught by Jennewine. The reason for this modification would be to trigger the user the confirm a measurement and thus prompt stronger action to mitigate the medical condition alerted by the notification.
 Davis/Sohn/Jennewine do not teach wherein evaluating the ability of the user to perform the task associated with the notification comprises determining whether the user is near a device used to perform the task. Deluca in the analogous area teaches system for notifications transmitted over a computer network. Deluca teaches wherein evaluating the ability of the user to perform the task associated with the notification comprises determining whether the user is near a device used to perform the task.
[" Through analysis the system determines the best place (e.g., smart watch or mobile phone) to send a given notification based upon (1) where a user is currently using their mobile devices, and based upon (2) device settings, and/or (3) the specific content contained within the notification. ", ¶17]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis/Soh/Jennewine with tracking the location of user and their devices to determine the best device to send notifications. The reason for this modification would be to provide a more effective system for notifying users by identifying the devices are best device to which a recipient should receive a notification.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis/Sohn as applied to claim 1 above, and further in view of DeLuca US 2019/0082416.
Regarding claim 15, Davis/Sohn does not teach wherein customizing a manner of providing the notification comprises selecting, based on the context data, a communication channel through which to present the notification to the user, the communication channel being selected from among multiple communication channels. Deluca in the analogous area teaches system for notifications transmitted over a computer network. Deluca teaches wherein customizing a manner of providing the notification comprises selecting, based on the context data, a communication channel through which to present the notification to the user, the communication channel being selected from among multiple communication channels( the best device to receive the notification is determined and the notification is sent to that device, respective devices imply the communication channel by which the notification is sent, ie. cellular network for mobile devices, Ethernet/LAN for laptop/desktop devices, ¶17, 52, 82).
[" Through analysis the system determines the best place (e.g., smart watch or mobile phone) to send a given notification based upon (1) where a user is currently using their mobile devices, and based upon (2) device settings, and/or (3) the specific content contained within the notification. ", ¶17]
 ["As depicted, computer 101 is able to communicate with first mobile device 155 and/or second mobile device 157 using a network interface 129. Network interface 129 is a hardware network interface, such as a network interface card (NIC), etc. Network 127 may be an external network such as the Internet, or an internal network such as an Ethernet or a virtual private network (VPN). In one or more embodiments, network 127 is a wireless network, such as a Wi-Fi network, a cellular network, etc. "¶52]
["Broad network access: capabilities are available over a network and accessed through standard mechanisms that promote use by heterogeneous thin or thick client platforms (e.g., mobile phones, laptops, and PDAs). ", ¶82]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Davis/Sohn with tracking the location of user and their devices to determine the best device to send notifications. The reason for this modification would be to provide a more effective system for notifying users by identifying the devices are best device to which a recipient should receive a notification.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis/Sohn as applied to claim 20 above, and further in view of Davis US 2017/0311904 hereafter Davis2.
Regarding claim 25, Davis/Sohn does not teach determining, for each of multiple events in the queue for the user, that the context data provides a trigger for providing a notification based on the event; and reconciling the multiple events such that only a single notification is sent based on the multiple events. Davis2 in the same field of endeavor of medical monitoring and notifications. Davis2 teaches determining, for each of multiple events in the queue for the user, that the context data provides a trigger for providing a notification based on the event; and reconciling the multiple events such that only a single notification is sent based on the multiple events.
[“As noted previously, users are often annoyed by receiving multiple alert or alarm notifications, and the smart alerts functionality according to present principles may serve to minimize such annoyances. However, where multiple notifications are called for and provided, smart alerts functionality may also be configured to allow subsequent notifications to include additional information, so that the user receives an aggregate of all of the actual or potential alerts. For example, if a first notification provides an indication that the user may be going low, and then the system, via smart alerts functionality, knows to not alert the user again, or to suppress alerts/alarms, until another alert threshold is reached, then the subsequent notification may include a different substantive message, e.g., “you've been low for 20 minutes now”.”, ¶220]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Davis/Sohn with aggregating alerts as taught by Davis2. The reason for this modification would be to limit alerts from becoming a nuisance and thus likely to be ignored.
Regarding claim 26, Davis/Sohn does not teach wherein the operations comprise: for each of multiple events in the events in the queue for the user, evaluating the context data to determine whether the context data satisfies a trigger for presenting a notification to the user based on the event; and based on evaluating the context data indicates the triggers: (i) presenting one or more notifications to the user for which the context data provides a corresponding trigger for presenting a notification to the user and 
(ii) maintaining one or more events in the queue, without providing a notification for the one or more events, for which the context data did not indicate a corresponding trigger for presenting a notification to the user. Davis2 in the same field of endeavor of medical monitoring and notifications. Davis2 teaches wherein the operations comprise: for each of multiple events in the events in the queue for the user(delay i.e queue ¶108) evaluating the context data to determine whether the context data satisfies a trigger for presenting a notification to the user based on the event(delay i.e queue data in buffer until appropriate time for alert, ¶s108,132,137),  
[“Referring next to the flowchart 250 of FIG. 5, the smart alerts functionality 28, which may be implemented by appropriate subroutines or modules, and which may operate alongside a monitoring application or provide functionality within a monitoring application, accepts various types of inputs data 30 and, depending upon the input data, generates a smart alert 32 in response thereto. In so doing, the smart alerts functionality or module may perform relatively continuous evaluations. That is, generally the application does not just delay the providing of an alert by a predetermined time so as to render the same more convenient for the user. Rather, the application continuously evaluates data inputs 30 and determines, based on the data, or based on other data, when and if to generate an alert.”, ¶108]
[“ Patterns may also be identified by recognizing repeated occurrences of conditions or events over the course of CGM wear. In order to find these repeated occurrences, algorithms may synchronize CGM data, e.g., stored within buffers or data files, in each epoch (day, week, or month) and compute an average or distribution of CGM values as a function of time. The synchronization may be done by absolute time in order to look for, e.g., nighttime lows or early morning or afternoon highs/lows. One problem with this approach is that users may not always eat at the same time or take insulin at the same time, and thus patterns may not be clearly apparent. Accordingly, in systems and methods according to present principles, patterns may be identified that correspond to time of food intake or insulin dosing. Such patterns may be identified using the techniques noted above.”, ¶132]
 ["As noted above, implementation of smart alerts involves more than simply displacing or delaying alerts in time so as to make the same more convenient to a user. However, the measure of time as determined by timing circuits or algorithms can be used along with additional information such as behavior or context information in the prediction or estimation of user cognitive awareness as well as in the determination of when and how to provide a smart alert. For example, the computing environment may identify an alert state, e.g., a diabetic state warranting attention, but may time when to provide the smart alert based on other input variables, including behavior and context data, i.e., which are in many cases variables that go into the determination of the smart alerts functionality. Even if, on this basis, a smart alert is delayed, the determination of the delay will still be based at least in part on real-time data as noted above.", ¶137]
and based on evaluating the context data indicates the triggers: (i) presenting one or more notifications to the user for which the context data provides a corresponding trigger for presenting a notification to the user(delay and determine appropriate time for notification, ¶s 108,160 ) 
[“Referring next to the flowchart 250 of FIG. 5, the smart alerts functionality 28, which may be implemented by appropriate subroutines or modules, and which may operate alongside a monitoring application or provide functionality within a monitoring application, accepts various types of inputs data 30 and, depending upon the input data, generates a smart alert 32 in response thereto. In so doing, the smart alerts functionality or module may perform relatively continuous evaluations. That is, generally the application does not just delay the providing of an alert by a predetermined time so as to render the same more convenient for the user. Rather, the application continuously evaluates data inputs 30 and determines, based on the data, or based on other data, when and if to generate an alert.”, ¶108]

["Other inputs include data and signals from insulin sensors, or from other sources of data about insulin. For example, insulin sensor data can be used to detect insulin delivery, which in turn provides a way of estimating cognitive awareness of a diabetic state warranting attention, based on an estimation of when the insulin was injected. In more detail, if a hyperglycemic diabetic state warranting attention occurs, but the smart alerts functionality app uses data from an insulin sensor to detect that there is a degree of insulin on board, then the smart alerts functionality may suppress an alert until such time as it is determined that the current insulin is no longer able to control the hyperglycemia and that the user is not cognitively aware of a need for more. Insulin sensor data may be put to other uses as well. For example, besides insulin on board, information about timing of boluses may be employed to modify the behavior of smart alerts for both hypoglycemia and hyperglycemia. For example, if a user has recently taken a bolus of insulin, threshold alerts could be delayed, or predictive alerts could have their target threshold temporarily suspended or elevated, based on a recognition of likely user cognitive awareness and/or lessened user danger from the situation, e.g., lessening the danger of the “diabetic state warranting attention”. As a particular example, if a prediction was used at 200 mg/dL, then knowledge of a bolus could set the alert to 250 mg/dL for one hour. Similarly, for a low glucose alert, knowledge of insulin could increase or decrease the sensitivity of the alert if the calculation suggests that the amount of insulin suggests a more modest or aggressive glucose drop.", ¶160]

and (ii) maintaining one or more events in the queue, without providing a notification for the one or more events, for which the context data did not indicate a corresponding trigger for presenting a notification to the user(aggregate notification and send as one, ¶220).
[“As noted previously, users are often annoyed by receiving multiple alert or alarm notifications, and the smart alerts functionality according to present principles may serve to minimize such annoyances. However, where multiple notifications are called for and provided, smart alerts functionality may also be configured to allow subsequent notifications to include additional information, so that the user receives an aggregate of all of the actual or potential alerts. For example, if a first notification provides an indication that the user may be going low, and then the system, via smart alerts functionality, knows to not alert the user again, or to suppress alerts/alarms, until another alert threshold is reached, then the subsequent notification may include a different substantive message, e.g., “you've been low for 20 minutes now”.”, ¶220]

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing of the instant application to modify Davis/Sohn with determining to delay and send single notification and/or aggregate delay and send aggregate notifications. The reason for this modification would be to more effectively send messages that would be more receptive to the user…. i.e send at a time and at a frequency that is less of a nuisance to the recipient.
	


Applicant Remarks

The applicant alleges with respect to the rejection of claims 1, 20 and 21 that the cited references Davis does not teach the claims as amended with respect to determination of environmental conditions as a requirement for notification. The examiner contends that Davis in further view of Sohn teaches tracking environmental conditions as part of determining the context of a user and that such a context is used to determine when notifications are triggered to elicit and action from a user. Thus the examiner contends Davis/Sohn teaches the claims as amended.
With respect to claims 3, 5, 6-9, 11-15, 17-18 and 20-26 the applicant alleges that the alleges deficiencies of Davis to teach the claims as amended renders such dependent claims allowable. The examiner contends that the rejection of claims 1, 20 and 21 are proper as discussed above and there the rejection of claims3, 5, 6-9, 11-15, 17-18 and 20-26 are proper.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Trost, can be reached on (571)272-7876 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2442